DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 3/14/2022 has been entered.  Claims 1, 3, 6, 8, and 9 are amended.  Claims 1-10 remain pending in the application.  Applicant's amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 10/15/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been fully considered, but are not persuasive.
Applicant argues that it would not be reasonable to refer to paragraphs not related to Fig. 2 to show that communication can be made by wired communication.
The examiner respectfully disagrees.  While Fig. 2 discusses an example where a URL is communicated to a mobile terminal via wireless communication, one of ordinary skill in the art would have understood this to be just an example of one method of communication.  This is explained in par. 22, which discloses that “Communication naturally includes wireless and wired communication” and “communication from a certain apparatus to another apparatus may be performed in a wired manner”.  Further, par. 22 is related to Fig. 2 because it is related to the entire disclosure.  Par. 22 explains that the inventors had already conceived of communication between the two devices could be in a wired manner.  Therefore, it would be actually unreasonable for one of ordinary skill in the art to limit themselves to only reading Fig. 2 without reading the rest of the disclosure, such as par. 22.
Applicant further argues Dewa's interface and Matsubayashi's interface are different from each other, and thus the applied combination of the references does not teach a common "one cable interface."
The examiner respectfully disagrees.  Dewa teaches that the communication may be via wired communication, or in other words a wired interface.  Therefore, taking the broadest reasonable interpretation, this meets the limitation “one cable interface”.  However, Dewa does not give a specific example of the wired interface.  Matsubayashi discloses an HDMI cable interface, or in other words a specific “one cable interface”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Matsubayashi’s HDMI cable interface as the wired interface (one cable interface) because HDMI cables were well known cables for wired communication at the time and further it would have provided an efficient means of transmitting the data (abstract).  
Applicant further argues the combination of references does not teach "the transmitting interface is configured to transmit both of the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver and second location information indicating a reference destination from which the external equipment obtains data related to the broadcasting program contents via a one cable interface."
The examiner respectfully disagrees.  Dewa teaches transmitting a URL to a mobile terminal and the mobile terminal uses the URL to acquire a web page from a server (par. 74-75, Fig. 2-3).  Dewa further teaches this communication may be via a wired communication (par. 22 and 59, Fig. 1).  However, Dewa does not explicitly disclose: to transmit the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver via the one cable interface.  Matsubayashi teaches transmitting video data that has been recorded from broadcast content through an HDMI cable (one cable) (par. 62 and 366, Fig. 3 and 24).  Matsubayashi further teaches that other data besides the video data may be transmitted using the same HDMI cable (par. 371-373, Fig. 25).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to utilize Matsubayashi’s HDMI cable to transmit the video data and the URL of Dewa to the second device so that the user would be able to view the video on the second screen device (Matsubayashi – par. 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dewa et al. (US 2015/0249855 A1) in view of Matsubayashi (US 2010/0309382 A1).
Regarding claims 1 and 6, Dewa teaches: A broadcast receiving apparatus, comprising: 
a broadcast receiver configured to receive broadcasting data of broadcasting program contents and location information from a broadcast transmission path, a reference destination for obtaining data related to the broadcasting program contents being described in the location information [The TV 1 receives a broadcast signal using a tuner 255.  The broadcast signal includes video and audio of a program and a URL of a TV-specific HTML document 11 related to the program (par. 70-72 and 193-194, Fig. 2 and 23)] 
a network transceiver configured to receive data related to the broadcasting program contents from the reference destination described in the location information via a network [a Web browser 21 of the TV 1 acquires the TV-specific HTML document 11 from Web app management server 4 via the Internet using communication unit 253 (par. 71 and 192, Fig. 2 and 23)]
a storage configured to store and reproduce the broadcasting data of the broadcasting program contents received by the broadcast receiver [The storage unit 252 includes a hard disk or flash memory, and stores various programs and the content may be provided via a recording medium (par. 191 and 265, Fig. 23)] and 
a transmitting interface configured to transmit data to external equipment [The communication unit 253 includes a wireless LAN interface that transmits a URL of a mobile-specific HTML document 12 to mobile terminal 2 (par. 74 and 192, Fig. 2-3, and 23)], 
wherein as a transmitting state of the transmitting interface, there is a state where the transmitting interface is configured to transmit second location information indicating a reference destination from which the external equipment obtains data related to the broadcasting program contents via a one cable interface [transmitting the URL of the mobile-specific HTML document 12, which the mobile terminal 2 uses to acquire a web page related to the program (par. 74-75, Fig. 2-3).  The communication may be made by wired communication (par. 22 and 59, Fig. 1)]. 
Dewa does not explicitly disclose: the transmitting interface is configured to transmit video data based on the broadcasting data of the broadcasting program contents reproduced from the storage; transmit the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver via a one cable interface; wherein the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver and the second location information are transmitted by using a same line of the one cable interface, and wherein the data related to the broadcasting program contents is transmitted by using a different line of the one cable interface from the line by which the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver is transmitted.
Matsubayashi teaches: the transmitting interface is configured to transmit video data based on the broadcasting data of the broadcasting program contents reproduced from the storage [a content storage unit 42 stores broadcast programs and an HDMI transmission processing unit 102 carries out output processing of video data for transmission (par. 366-367, Fig. 24)] 
the transmitting interface is configured to transmit the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver via a one cable interface [the video is transmitted via a single HDMI cable (par. 62 and 366, Fig. 3 and 24)]  
wherein the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver and the second location information are transmitted by using a same line of the one cable interface [Various data may be transmitted using a same line of an HDMI cable, such as video data and auxiliary data (par. 371-373, Fig. 25)], and 
wherein the data related to the broadcasting program contents is transmitted by using a different line of the one cable interface from the line by which the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver is transmitted [other data, such as second video data may be transmitted using at least one of a reserved line, an HPD (Hot-Plug Detect) line, an SCL (Serial Clock) line, and an SDA (Serial Data) line of the HDMI (par. 17)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dewa and Matsubayashi before the effective filing date of the claimed invention to modify the broadcast receiving apparatus of Dewa by configuring the transmitting interface as an HDMI cable interface to transmit video data based on the broadcasting data of the broadcasting program contents reproduced from the storage; transmit the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver via a one cable (HDMI) interface; wherein the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver and the second location information (for example as auxiliary data) are transmitted by using a same line of the one cable interface, and wherein the data related to the broadcasting program contents is transmitted by using a different line of the one cable interface from the line by using which the video data based on the broadcasting data of the broadcasting program contents received by the broadcast receiver is transmitted (for example at least one of a reserved line, an HPD (Hot-Plug Detect) line, an SCL (Serial Clock) line, and an SDA (Serial Data) line).  The motivation for doing so would have been to record the content and reproduce it for later viewing (Matsubayashi - par. 40-41), to efficiently transmit the video data with a plurality of pieces of data at the same time (abstract), and so that the user would be able to view the video on the second screen device (Matsubayashi – par. 2-3).  Therefore, it would have been obvious to combine the teachings of Dewa and Matsubayashi to obtain the invention as specified in the instant claim.
Regarding claims 2 and 7, Dewa and Matsubayashi teach the broadcast receiving apparatus of claim 1; Dewa further teaches: a format of the second location information is the same as a format of the location information received by the broadcast receiver [the address of the TV-specific HTML document 11 and the address of the mobile-specific HTML document 12 are both indicated by URLs (par. 71 and 74)].
Regarding claims 4 and 9, Dewa and Matsubayashi teach the broadcast receiving apparatus of claim 1; Dewa further teaches: the reference destination indicated in the second location information transmitted from the transmitting interface is a same reference destination as the reference destination indicated in the location information received by the broadcast receiver [the address of the TV-specific HTML document 11 and the address of the mobile-specific HTML document 12 both indicate the Web app management server 4 (par. 71 and 74, Fig. 2)].
Regarding claims 5 and 10, Dewa and Matsubayashi teach the broadcast receiving apparatus of claim 1; Dewa further teaches: the reference destination indicated in the second location information transmitted from the transmitting interface, which is written by the broadcast receiving apparatus, is different from the reference destination indicated in the location information received by the broadcast receiver [the first URL indicates an address of the TV-specific HTML document 11 and the second URL indicates an address of the mobile-specific HTML document 12 (par. 71 and 74, Fig. 2).  Overwriting the data in an area of memory (par. 151)].
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dewa et al. (US 2015/0249855 A1) in view of Matsubayashi (US 2010/0309382 A1) and further in view of ARIB STD-B60 (“Media transport method by MMT in digital broadcasting”) (Of Record).
Regarding claims 3 and 8, Dewa and Matsubayashi teach the broadcast receiving apparatus of claim 1; Dewa further teaches: table information in which the location information is included at the broadcast transmission path [URL within AIT (Application Information Table) (par. 70-71)].
Dewa and Matsubayashi do not explicitly disclose: both of the table information in which the location information is included at the broadcast transmission path and table information included in the second location information transmitted from the transmitting interface are MPEG Media Transport (MMT) package table information.
ARIB STD-B60 teaches: both of the table information in which the location information is included at the broadcast transmission path and table information included in the second location information transmitted from the transmitting interface are MPEG Media Transport (MMT) package table information [broadcasting using MMT (page 4, section 2.1).  MMT package table provides information such as a position of an asset on a network (page 45, section 7.3.3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dewa, Matsubayashi, and ARIB STD-B60 before the effective filing date of the claimed invention to modify the broadcast receiving apparatus of Dewa and Matsubayashi by configuring both of the table information in which the location information is included at the broadcast transmission path and table information included in the second location information transmitted from the transmitting interface as MPEG Media Transport (MMT) package table information as disclosed by ARIB STD-B60.  The motivation for doing so would have been to format the location information according to MMT-based media transport scheme in a digital broadcasting system (ARIB STD-B60 – page 1).  Therefore, it would have been obvious to combine the teachings of Dewa and Matsubayashi with ARIB STD-B60 to obtain the invention as specified in the instant claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424